 In the Matterof OHIO FIRE BRICK COMPANYandUNITED BRICK ANDCLAY WORKERSOFAMERICA,A. F.OFL.Case No. 9-R-1521.-Decided September 20,1944Miller, Searl and Fitch, by Mr. Chester P. Fitch,of Portsmouth,Ohio, for the Company.Mr. Leo DeLong,of Jackson, Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon .petition duly filed by United Brick and Clay Workers ofAmerica, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Ohio Fire Brick Company, Oak Hill, Ohio, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before James A. Shaw, TrialExaminer.Said hearing was held at Oak Hill, Ohio, on August 23,1944.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYOhio Fire Brick Company is an Ohio corporation with its principalplace of business at Oak Hill, Ohio, where it is engaged in the manu-facture, sale, and distribution of refractory products.During the12-month period' preceding the hearing, the Company purchased58 N. L.R. B., No. 79.422 OHIO' FIRE BRICKCOMPANY423materials from points outside the State of Ohio valued in excess of$2,500.During the same period the Company sold products valuedin excess of $100,000, 50 percent of which was shipped to points out-side the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H.-THE ORGANIZATIONINVOLVEDUnited Brick and Clay Workers of America is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collec-tive bargaining representative of its employees, because of doubt asto its majority status.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company at its OakHill, Ohio, plant, excluding clerical employees, supervisors, assistantsupervisors, and any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.1The Field Examiner reported that the Union presented 12 membership applicationcards.There are 38 persons in the appropriate unit. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIxECrED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ohio Fire BrickCompany, Oak Hill, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United-States who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United Brick and ClayWorkers of America, affiliated with the American Federation of Labor,for the purposes of collective bargaining.